 Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,          )
                                   )
          Plaintiff,               )          MJ No. 18-121
                                   )
                                   )          Washington, D.C.
       vs.                         )          October 4, 2018
                                   )          2:00 p.m.
JACKSON A. COSKO,                  )
                                   )
          Defendant.               )
___________________________________)

TRANSCRIPT OF AUDIO-RECORDED INITIAL APPEARANCE PROCEEDINGS
         BEFORE THE HONORABLE DEBORAH A. ROBINSON
          UNITED STATES DISTRICT MAGISTRATE JUDGE

APPEARANCES:
For the Government:               Demian S. Ahn
                                  U.S. ATTORNEY'S OFFICE
                                  Violent Crimes Narcotics
                                  and Trafficking (VCNT)
                                  555 Fourth Street, NW
                                  Washington, D.C. 20530
                                  (202) 252-7106
                                  demian.ahn@usdoj.gov
                                  Tejpal S. Chawla
                                  U.S. ATTORNEY'S OFFICE
                                  FOR THE DISTRICT OF COLUMBIA
                                  555 Fourth Street, NW
                                  Washington, D.C. 20530
                                  (202) 252-7280
                                  tejpal.chawla@usdoj.gov
                                  Youli Lee
                                  U.S. ATTORNEY'S OFFICE
                                  FOR THE DISTRICT OF COLUMBIA
                                  Cyber Unit
                                  555 Fourth Street, NW
                                  Room 4235
                                  Washington, D.C. 20530
                                  (202) 252-7705
                                  youli.lee@usdoj.gov
                    WilliamPZaremba@gmail.com
 Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 2 of 15




APPEARANCES CONTINUED
For the Defendant:                Brian W. Stolarz
                                  LECLAIR RYAN
                                  2318 Mill Road
                                  Suite 1100
                                  Alexandria, VA 22314
                                  (703) 647-5946
                                  brian.stolarz@leclairryan.com
Pretrial Services:                Tammy Everitt
Court Reporter:                   William P. Zaremba
                                  Registered Merit Reporter
                                  Certified Realtime Reporter
                                  Official Court Reporter
                                  U.S. Courthouse
                                  333 Constitution Avenue, NW
                                  Room 6511
                                  Washington, D.C. 20001
                                  (202) 354-3249
Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription




                    WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 3 of 15

                                                                        3

1                          P R O C E E D I N G S
2              COURTROOM DEPUTY:      This is magistrate case year

3    2018-121M, United States of America versus Jackson A. Cosko.

4              Demian Ahn, Tejpal Chawla, and Youli Lee for the

5    government.

6              Brian Stolarz for the defendant.

7              Pretrial Officer is Tammy Everitt.

8              This is an Initial Appearance.

9              Mr. Cosko, please stand and raise your right hand.

10             (Defendant is placed under oath.)

11             DEPUTY CLERK:     Please remain standing.

12             THE MAGISTRATE:     Now, good afternoon.      Will you

13   please state your full name for the record, sir.

14             THE DEFENDANT:     Jackson Cosko.

15             THE MAGISTRATE:     Thank you.     You may be seated.

16             Sir, the purpose of this hearing is to advise you

17   of the charges now pending against you and certain of your

18   rights in connection with these charges.

19             In addition, the Court will determine whether

20   conditions of release will be set pending further

21   proceedings.

22             You are advised that you are charged by criminal

23   complaint, with a total of seven offenses.

24             The first offense charged is making public

25   restricted personal information, in violation of Title 18

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 4 of 15

                                                                        4

1    United States Code Section 119.      That offense is a felony

2    for which this statute provides as a penalty a period of

3    incarceration of up to five years, a fine of not more than

4    $250,000, or both.

5              You are advised that the second charged offense is

6    unauthorized access of a government computer, in violation

7    of Title 18 United States Code Section 1030(a)(3).          That

8    offense is also a felony for which the statute provides as a

9    penalty upon conviction a period of incarceration of up to

10   ten years, a fine of up to $250,000, or both.

11             The third charged offense is Identity Theft, in

12   violation of Title 18 United States Code Section 1028(a)(7).

13   That offense is also a felony, one for which the statute

14   provides as a penalty a period of incarceration of not more

15   than 15 years, a fine in accordance with the statute, or

16   both.

17             The fourth charged offense is Witness Tampering,

18   in violation of Title 18 United States Code Section

19   1512(b)(3).   That offense, likewise, is a felony, punishable

20   upon conviction by a fine of not more than 20 years, a

21   period of incarceration -- excuse me, a fine in accordance

22   with the statute, or both.

23             The next of the charged offenses is threats in

24   interstate communications, in violation of Title 18

25   United States Code Section 875(d).       You are advised that

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 5 of 15

                                                                      5

1    that offense is punishable upon conviction by a fine in

2    accordance with the statute, a period of incarceration of up

3    to two years, or both.

4              Finally, there are two offenses charged in

5    violation of the District of Columbia Code.

6              The first of those offenses, which appears as

7    No. 6 on the complaint, is second degree burglary, in

8    violation of D.C. Code Section 22-801(b).        That is an

9    offense punishable by a period of incarceration of -- upon

10   conviction of not less than two years, not more than

11   15 years, a fine in accordance with the D.C. Code, or both.

12             Finally, you are advised that you are charged with

13   unlawful entry, in violation of D.C. Code section

14   22-3302(b), an offense punishable by a period of

15   imprisonment of up to six months, a fine in accordance with

16   the D.C. Code, or both.

17             You are advised, sir, that you are not required to

18   make any statement concerning any of these charges, and that

19   any statement you make may be used against you.

20             You are advised that you have the right to the

21   assistance of counsel, and that the Court must appoint

22   counsel to assist you if you are unable to retain counsel.

23             I have been advised that counsel has entered an

24   appearance on your behalf, Mr. Brian Stolarz.

25             Mr. Stolarz, we thank you for filing your entry of

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 6 of 15

                                                                          6

1    appearance.

2              MR. STOLARZ:     Thank you, Your Honor.      Good to see

3    you.

4              THE MAGISTRATE:     We received the form.

5              Finally, Mr. Cosko, you are advised that you have

6    a right at this time to a preliminary hearing at which the

7    Court will make a finding concerning probable cause.

8              I will now hear from the United States regarding

9    conditions of release.

10             Mr. Ahn, I see that you are approaching.

11             MR. AHN:    Good afternoon, Your Honor.

12             THE MAGISTRATE:     Good afternoon --

13             MR. AHN:    Thank you very much.

14             THE MAGISTRATE:     -- Mr. Ahn.

15             MR. AHN:    Your Honor, the government agrees with

16   the Pretrial Services Report, which indicates that this case

17   is appropriate for detention under 18 U.S.C. 3142(f)(1)(A),

18   because the defendant is charged with a crime of violence,

19   and also under 18 U.S.C. 3142(f)(2)(B), a serious risk of

20   obstruction of justice.

21             Also, we believe that there is a risk of flight;

22   that we would ask that the Court to detain the defendant for

23   that as well.

24             The crime of violence in this case, Your Honor, is

25   the second degree burglary.

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 7 of 15

                                                                      7

1                Burglary is recognized as an offense that

2    inherently has a risk of injury or damage or harm and is

3    labeled under the D.C. Code, as this particular charge is

4    labeled under the D.C. Code as a crime of violence, which

5    ordinarily is subject to potential detention.

6                The defendant is charged with a very serious crime

7    of publishing a Senator's restricted personal information

8    with intent to intimidate, in connection with the Senator's

9    duties, as well as breaking into a Senator's office, where

10   he had no right to be, and gaining unauthorized access to a

11   computer.

12               And then when he was caught in the act by a

13   staffer, the defendant left but very quickly sent a

14   threatening email within five minutes, threatening --

15   directing the staffer not to tell anybody; and also that if

16   the staffer were to tell people, the defendant would release

17   restricted personal information of a Senator and a Senator's

18   children.

19               I would also note that with respect to the request

20   for detention under a risk of Obstruction of Justice, a

21   serious risk of Obstruction of Justice, a search warrant was

22   executed at the defendant's residence, and in the residence

23   were found notes, one of which -- personal notes,

24   handwritten, one of which indicated an intent to commit

25   future doxing, which is effectively the colloquial

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 8 of 15

                                                                      8

1    equivalent of 18 U.S.C. Section 119, Publishing People's

2    Personal Information on the Internet.

3               And the other note indicated -- it was essentially

4    a to-do list, back up all files, mail backup, burn aliases,

5    wipe down computers.

6               And we do believe that there is a serious risk of

7    Obstruction of Justice, and so we do ask for a detention

8    hearing.

9               We ask that the Court schedule the detention

10   hearing for Tuesday; that the Court continue the hearing for

11   three days, excluding weekends and legal holidays, and we

12   ask for a detention hearing on Tuesday.

13              THE MAGISTRATE:    Thank you very much, Mr. Ahn.

14              Mr. Stolarz.

15              MR. STOLARZ:    Thank you, Your Honor.

16              Thank you very much, Your Honor.

17              THE MAGISTRATE:    Thank you, Mr. Stolarz.

18              MR. STOLARZ:    Good afternoon.

19              THE MAGISTRATE:    Good afternoon.

20              MR. STOLARZ:    Your Honor, we respectfully request

21   that he be released under the terms of the High Intensity

22   Supervision Program.

23              As to the crime of violence, we do not believe

24   that burglary is a statutory mandated crime of violence

25   under the Bail Reform Act, as well as for the Obstruction of

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 9 of 15

                                                                      9

1    Justice.

2               Just because simply he's charged with it doesn't

3    make it automatic that he will do it again, and I think that

4    is an inference that cannot be drawn here.

5               And there is some references to documents that

6    were seized, but they're unclear to me as to what that

7    really means.   And to have that inference, I think, is

8    improper to invoke that statutory hold.

9               THE MAGISTRATE:    Well, let me suggest that the

10   Court has made no inference, nor does the Court intend to

11   make an inference at this time.

12              My question of you at this time is only whether

13   you acknowledge that any of the grounds proffered by counsel

14   for the government as grounds for a detention hearing is

15   viable.

16              MR. STOLARZ:    Thank you, Your Honor.

17              We contest both of the grounds that the Pretrial

18   Services --

19              THE MAGISTRATE:    Actually, there have been --

20   I'm speaking now only of the government's motion.

21              My recollection is that the government has moved

22   for a detention hearing on the grounds that at least one of

23   the offenses charged is a crime of violence, as that is

24   described in 3142(f)(1)(A); that there is a serious risk of

25   flight, as that is described in 3142(f)(2)(A); and a serious

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 10 of 15

                                                                        10

1    risk that a person will obstruct or attempt to obstruct

2    justice or intimidate or attempt to intimidate a prospective

3    witness, as that term is described in (f)(2)(B).

4               MR. STOLARZ:    Correct.

5               THE MAGISTRATE:     This is not the detention

6    hearing.

7               My question is simply whether you wish to be heard

8    with respect to the government's motion on one or more of

9    those grounds.

10              MR. STOLARZ:    We do.

11              And we'd respectfully request either a continuance

12   to later this afternoon or to tomorrow to contest those

13   applications of the Bail Reform Act.        I don't believe that

14   they have made their burden as to those.

15              We would actually respectfully request that

16   Your Honor exercise your discretion in having a detention

17   hearing tomorrow, because, with the three-day weekend, we

18   are now pushing into a long weekend that he would be

19   detained for.

20              And so very briefly, we just got on the matter; we

21   are analyzing this as quickly as we can, but we do not

22   believe that the proffered arguments from the government

23   suffice, and we'd ask for a detention hearing as early as

24   this afternoon but most likely tomorrow so we can fully

25   brief and fully present the arguments to the Court.

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 11 of 15

                                                                         11

1               THE MAGISTRATE:     Very well.    Thank you very much,

2    Mr. Stolarz.

3               MR. STOLARZ:    Thank you.

4               And I reserve other aspects of arguing about his

5    personal life that we'll talk about at the appropriate time.

6               THE MAGISTRATE:     Of course.

7               Thank you, Mr. Stolarz.

8               MR. STOLARZ:    Thank you, Judge.

9               THE MAGISTRATE:     The Court is satisfied that, at a

10   minimum, a ground in support of the government's motion is

11   presented by 3142(f)(2)(B), that is, "a serious risk that

12   such person will obstruct or attempt to obstruct justice or

13   threaten, injure, or intimidate or attempt to threaten,

14   injure, or intimidate a prospective witness.

15              The basis of the government's proffer is evident

16   from the proffer from the podium, as well as the provisions

17   of the affidavit in support of the complaint, and the Court

18   will grant the motion on that ground.

19              The Court has no occasion to address the other

20   grounds.

21              The Rule, of course, provides that the government

22   may request a continuance of up to three days, a hearing on

23   Tuesday, because the statute excludes weekends and holidays,

24   is actually the second day, and that is the day I am

25   prepared to schedule it.

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 12 of 15

                                                                         12

1               The Court cannot reach the hearing today.

2               We will not be in session on Monday.         As we all

3    know, Monday is a Federal Holiday.

4               Nor can the Court reach the matter tomorrow

5    because of other detention hearings already on the calendar.

6               Is there anything further with respect to

7    Mr. Cosko's matter at this time?

8               Mr. Ahn, is there anything further on behalf of

9    the government?

10              MR. AHN:    Nothing from the government, Your Honor.

11              THE MAGISTRATE:     Thank you, Mr. Ahn.

12              Mr. Stolarz, is there anything further on behalf

13   of Mr. Cosko?

14              MR. STOLARZ:    Just real briefly, Your Honor.

15              If I may clarify Your Honor's ruling as to the

16   Obstruction of Justice as to witnesses, not as to the

17   proffered evidence about computers that was just described

18   by the government counsel, it is to the witness.

19              THE MAGISTRATE:     I have made no distinction

20   between the two.

21              MR. STOLARZ:    Very well.

22              And, again, in addressing only one ground, I do

23   not intend any findings to be inferred with respect to the

24   other two grounds.

25              I note the one ground simply because one ground is

                         WilliamPZaremba@gmail.com
      Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 13 of 15

                                                                          13

1    sufficient as a basis for the defendant's motion, and that

2    is the one I have chosen to address.

3               Now, anything further, Mr. Ahn?

4               MR. AHN:    No, Your Honor.

5               THE MAGISTRATE:     Is there anything further,

6    Mr. Stolarz?

7               MR. STOLARZ:    No, Your Honor.     Thank you.

8               THE MAGISTRATE:     Very well.

9               We did not settle upon a time.        Bear with us just

10   one moment.

11              That will be 1:30 p.m. on Tuesday.

12              MR. STOLARZ:    Very well.

13              THE MAGISTRATE:     I assume both of you will be

14   available?

15              Mr.Stolarz, 1:30 on Tuesday?

16              MR. STOLARZ:    I will not, but we have a -- there's

17   another partner of mine, who's going to be co-counsel with

18   mine, already knows that he's going to be -- because I'll be

19   before Judge Leon Tuesday.

20              THE MAGISTRATE:     Very well.

21              MR. STOLARZ:    But, yes, there will be someone from

22   our law firm here at 1:30, and he'll put his notice of

23   appearance prior to that event.

24              THE MAGISTRATE:     That was my next question.

25              MR. STOLARZ:    Yes.

                         WilliamPZaremba@gmail.com
     Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 14 of 15

                                                                        14

1              THE MAGISTRATE:     Thank you very much, Mr. Stolarz.

2              Mr. Ahn.

3              MR. AHN:    1:30 is fine.

4              THE MAGISTRATE:     Very well.    Thank you very much.

5              Mr. Cosko, please return with the Marshals, sir.

6              (Proceedings concluded at 2:23 p.m.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                        WilliamPZaremba@gmail.com
 Case 1:18-cr-00303-TFH Document 5 Filed 10/09/18 Page 15 of 15

                                                                  15

                            CERTIFICATE

     I do hereby certify that the foregoing is a true,

correct, and complete transcript of the audio-recorded

proceedings in this matter, audio recorded on Thursday,

October 4, 2018, and transcribed from the audio recording to

the best of my ability, and that said transcript has been

compared with the audio recording.




Date: October 5, 2018_______ /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR




                    WilliamPZaremba@gmail.com
